Title: From George Washington to Clement Biddle, 21 April 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 21st April 1799

Your letters of the 21st of March and 11th instant are both before me.

By the first, it appears that you had shipped by Captn Hand for Alexandria, on my a/c, 12 lbs. of white Clover Seed and the like quantity of Lucerne; but none has been delivered by him at the Custom house, or elsewhere that I can discover, which is a considerable disappointment to me; for depending thereon I enquired for no other; and now, the season for sowing them is too far advanced to go in pursuit of any, elsewhere.
I am obliged to you for Shipping, by Ellwood, the Packages deposited at the Custom Ho. in Phila. for me. I presume they were recd there from the George Barclay from the East Indies, if so, they contain Seeds & exotics from that Country—and ought now, to be in the ground. With esteem & regard—I am Dr Sir Your Obedt

Go: Washington


What are the present prices of Flour and Wheat in Philadelphia?

